DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The entirety of the limitation of claim 7 is contained within the final lines of claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0369082 to Schwarz et al. (S1) in view of US 2015/0027117 to Benson (B1) and US 2017/0284535 to Ehinger (E1).

In Re Claim 1: 
S1 teaches:
	A gas turbine engine (Figure 1) for an aircraft, the gas turbine engine comprising:
	A shaft (34) fixed to a compressor (29A) of the gas turbine engine; [Page 2, ¶29 gives the element labels.]
	A turbofan (28), [Page 1, ¶5 disclosed it is a turbofan, Page 2, ¶29 give the element labels.]
	A power gearbox (32) having a power output shaft (62) fixed to the turbofan, wherein the power gearbox receives an input rotation from the shaft. [Page 2, ¶32-33 discloses the sun gear connecting to the low speed shaft 34 and drives the gear carrier which drives the output shaft connected to the fan.]
	An auxiliary gearbox (not shown) having an auxiliary output shaft powering at least one auxiliary component of the gas turbine engine; [Page 3, ¶41 and 48, disclose auxiliary gearbox at least one output shaft from the gearbox can power the two auxiliary fuel pumps, i.e. auxiliary components of the gas turbine engine.]
	A first lubrication system (84); and

	Wherein the first lubrication system circulates a first lubricant(156) the power gearbox, [Page 2, ¶36 discloses the first lubricant circuit feeds the gear train(32) i.e. the power gearbox, Page 4, ¶51 discloses the first lubricant.]
	Wherein the second lubrication system circulates a second lubricant (160) through the bearings and additional other turbine engine components. [Page 4, ¶52 discloses the second lubricant, Page 2, ¶36 discloses the second circuit may lubricate the fluidly coupled components of the engine.]

S1 is silent as to:
	One of the pumps is lubricating the auxiliary gearbox and a failsafe valve that, when actuated, provides a fluid connection between the first and second sets.

B1 teaches:
	It is desirable to lubricate auxiliary gearboxes. [Page 1, ¶7.]  That it is undesirable to utilize an independent auxiliary gearbox lubrication system as this adds to weight and complexity. [Page 1, ¶7.] That instead it can be useful to tap one of the existing main engine lubricating systems, and deliver some of this lubricant to an atomizer to utilize suitable lubricant to these systems. [Page 1, ¶8-11.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1, such that the second lubrication system, which is providing lubrication for bearings and turbine engine components, also lubricate the auxiliary gearbox through an atomizer as taught by B1, for the purpose of providing needed lubrication to the auxiliary gearbox without adding a dedicated increased weight and complexity of a lubrication system only for 

E1 teaches:
	When operating two pumps(Fig. 5, 510, 520) with separate lubrication purposes and separate supply tanks (511, 521)  it can be desirable to provide a failsafe valve (541, 542).  Should one of the pumps fail, the failsafe valve will redirect lubricant from the other circuit to ensure that the most critical elements remain lubricated and operational. [Page 3, ¶34-39 disclose the features and valves.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump systems of S1 to include a failsafe valve as taught by E1, such that should one of the lubrication systems fail, the other lubrication systems supply can be tapped to such that the most critical element being serviced by either pump will be supplied with lubricant until the engine can be repaired.  This would yield the limitation of claim 7.

In Re Claims 4, 6-10:
S1 as modified in claim 1 teaches:
	The gas turbine engine of claim 1, wherein:
	(Claim 4) the first lubrication system include a first pump, wherein the second lubrication system includes a second pump, and wherein the first pump and the second pump are operably operable independently. [Per S1 Page 3, ¶41 and 48, each of the pumps may be driven by the auxiliary gearbox, but may alternatively be driven by electrical or various stages of the turbine, or either of the shafts. Thus they may be operable independently as they service two separate circuits with two different needs, per Page 4, ¶53.]

(Claim 7) wherein the first lubrication system and the second lubrication system lack a fluid connection when the failsafe valve is closed. [See rejection of claim 1 and citation of E1,]
(Claim 8) the first lubrication system includes a first operation pressure, wherein the second lubrication system includes a second operation pressure, and wherein the first operation pressure is greater than the second operation pressure. [Page 4, ¶54 discloses the second lubricant pressure may be lower than the first pressure.]
	(Claim 9) the first lubrication system lacks a filter. [Per Page 4, ¶55, the circuits may include one or more, of a lubricant filtering device, an oil strainer, a pressure regulator, a deoiler, a chip detector or other lubricant conditioning or monitoring device. Thus all embodiments where the there is only one element and it is anything other than the filtering device, are embodiments where the first system lacks a filter.]
	(Claim 10) the first lubricant is a different lubricant type than the second lubricant. [Page 4, ¶56 discloses the two lubricants may be different or the same.]

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of B1 and E1 as applied to claim 1 above, and further in view of US 2019/0113127 to Gravina (G1).

In Re Claim 2:
S1 as modified in claim 1 teaches:
	Wherein the power gearbox includes at least one lubrication supply element(S1, 112) that is mechanically coupled to a rotatable ring gear (54) of the power gearbox, wherein the power gearbox 

S1 as modified does not teach:
	Wherein the scavenge element is connected to the ring gear. 

G1 teaches:
	The scavenging scoops of an epicyclical gearbox can be attached to a rotating ring gear. [Abstract, Page 1 ¶7-9.] by attaching a rotating scoop to the ring gear, the larger radial footprint, weight, and complexity necessary to attach more conventional lubrication recovery. [Page 1, ¶4-5.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1, such that the scavenging elements were connected to the rotating ring gear, as taught by G1, for the purpose of providing a more compact, lighter weight lubrication recovery system to redirect power gearbox lubrication back to the reservoir.  This would yield the limitation of claim 2.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1, B1, and E1 as applied to claim 1 above, and further in view of US 2013/0174575 to Ertz et al. (E2).

In Re Claim 3:

	The gas turbine engine of claim 1, further comprising a pump that is driven by the power gear box, where the pumping unit causes circulation of the first lubricant through the first lubrication system. [Per S1 Page 4, ¶56, the lubricant pumps may share a common housing and shaft.]

S1 does not:
	Label the pumps as a single pumping unit.

E2 teaches:
	A single pump (134) disposed within the assembly with multiple inlets (144) and outlets (146) said lubricant pump will compact into the space a single system to deliver the fluid to their needed systems. [Page 2, ¶21.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of S1 which discloses two pumps powered by a single housing and shaft,  to utilize a single pumping unit as it is known in the art that pumps for lubricant can be dual outlet, dual inlet, single pump for as taught by E2, for the purpose of applying a well-known in the art pumping system obvious to try and a known for meeting the system.  This would yield the limit of claim 3, explicitly presented.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1, B1, and E1 as applied to claim 1 above, and further in view of US 2018/0045138 to Suciu et al. (S2).

In Re Claim 5:
S1 as modified in claim 1 teaches:


S1 as modified is silent as to:
	Whether the power gearbox can run the first pump.

S2 teaches:
	It can be desirable to improve engine efficiency and applicability to locate heat exchangers and pump cooling in the cone of the system, for the fan drive gearbox.  This can be made easier to fit by locating the pump near it, and powering it from the fan shaft(86) driven by the geared architecture (88). [Figures 3, Page 1, ¶2-5 and Page 2, ¶23.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1, to place the heat exchanger, pumps and cooling for the power gearbox in the nose cone and further to drive said pump by the same gearbox and fan shaft, as taught by S2, for the purpose of improving engine space and efficiency.


Claims 11, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1, B1, US 2015/0369128 to Parnin et al. (P1), and US 2016/0169042 to Korn et al. (K1).

In Re Claim 11: 
S1 teaches:
	A gas turbine engine (Figure 1) for an aircraft, the gas turbine engine comprising:

	A second gearbox (auxiliary gearbox not shown) [Page 3, ¶41 and 48, disclose auxiliary gearbox at least one output shaft from the gearbox can power the two auxiliary fuel pumps, i.e. auxiliary components of the gas turbine engine.]
	A first lubrication system(84); and
	A second lubrication system(86) that is separated from the first lubrication system, [Page 2, ¶36 disclose the two circuits are discrete i.e. fluidly separate.]
	Wherein the first lubrication system circulates a first lubricant(156) the power gearbox, [Page 2, ¶36 discloses the first lubricant circuit feeds the gear train(32) i.e. the power gearbox, Page 4, ¶51 discloses the first lubricant.]
	Wherein the second lubrication system circulates a second lubricant (160) through the bearings and additional other turbine engine components. [Page 4, ¶52 discloses the second lubricant, Page 2, ¶36 discloses the second circuit may lubricate the fluidly coupled components of the engine.]

S1 is silent as to:
	How the second gearbox is powered and in particular, the second gearbox having a second input mechanically coupled to the shaft, wherein a second output shaft of the second gearbox rotates at a different rotational speed than the first output shaft of the power gearbox and the second gearbox is lubricated by the second lubrication system and a filter for filtering the second lubricant located in the second lubrication system and wherein the first lubrication system lacks a filter.


	It is desirable to lubricate auxiliary gearboxes. [Page 1, ¶7.]  That it is undesirable to utilize an independent auxiliary gearbox lubrication system as this adds to weight and complexity. [Page 1, ¶7.] That instead it can be useful to tap one of the existing main engine lubricating systems, and deliver some of this lubricant to an atomizer to utilize suitable lubricant to these systems. [Page 1, ¶8-11.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1, such that the second lubrication system, which is providing lubrication for bearings and turbine engine components, also lubricate the auxiliary gearbox through an atomizer as taught by B1, for the purpose of providing needed lubrication to the auxiliary gearbox without adding a dedicated increased weight and complexity of a lubrication system only for said auxiliary gearbox.  This would yield the secondary lubrication system delivering lubricant to the auxiliary gearbox. 

P1 teaches:
	It is known that the power take-off from the shafts(40, 50) through a tower shaft(64) can be used to extract power from said shafts to power the auxiliary gearbox (62). This provides a known manner of extracting said power, to the epicyclic gearbox of the auxiliary box as opposed to the gear reduction of the turbofan. [Page 3, ¶40-44.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary gearbox of S1 to be run by a tower shaft off of the low pressure shaft as taught by P1, as this is a known in the art manner of powering the auxiliary gearbox that would be obvious to try.  This would yield a gear reduction box as the power box, and an epicyclical tower shaft driven accessory gearbox, the fan being driven at a different output speed than some of the accessory outputs of the auxiliary gearbox.

K1 teaches:
	It can be desirable to have a single pump system with a filter, and a second system with a filter, or with the filter removeable. [Page 1, ¶8]  This is because the second system may only need the filter after inspection or when debris is introduced, such that the journal can have the filter and its unnecessary space and weight removed during normal operation.  [Page 3, ¶28.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1 to include a filter in only a single system as taught by K1, for the purpose of providing a filter on a system benefiting from it, but placing no filter on the second instead only bringing in a filter when necessary after maintenance to remove debris.  This would yield a system where a first system lacks a filter and a second system has the filter. 

In Re Claims 14, 16, and 18:
S1 as modified in claim 11 teaches:
	The gas turbine engine of claim 11, wherein:
	(Claim 14) the first lubrication system include a first pump, wherein the second lubrication system includes a second pump, and wherein the first pump and the second pump are operably operable independently. [Per S1 Page 3, ¶41 and 48, each of the pumps may be driven by the auxiliary gearbox, but may alternatively be driven by electrical or various stages of the turbine, or either of the shafts. Thus they may be operable independently as they service two separate circuits with two different needs, per Page 4, ¶53.] 
(Claim 16) the first lubricant is excluded from the second lubrication system, and wherein the second lubricant is excluded from the first lubrication system. [Page 2, ¶36 discloses the two circuits are not fluidly connected.]


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of B1, P1, and K1 as applied to claim 11 above, and further in view of G1.

In Re Claim 12:
S1 as modified in claim 11 teaches:
	Wherein the power gearbox includes at least one lubrication supply element(S1, 112) that is mechanically coupled to a rotatable ring gear (54) of the power gearbox, wherein the power gearbox also includes at least one scavenge element (114) at least partially circumscribes the gearbox, and wherein a supply line (not labelled) directs the first lubricant from the scavenge element to the lubrication supply element (98, 88). [Page 2, ¶31 discloses the ring gear element. Page 3, ¶42 discloses the power gearbox lubrication supply elements can be connected to any of gears 52-54 which includes ring gear 54. Page 3, ¶38, 42-43 disclose the scavenge element is connected by an unlabeled passage/supply line to the inlet(98) of the reservoir(88) of the first supply circuit.]

S1 as modified does not teach:
	Wherein the scavenge element is connected to the ring gear. 

G1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1, such that the scavenging elements were connected to the rotating ring gear, as taught by G1, for the purpose of providing a more compact, lighter weight lubrication recovery system to redirect power gearbox lubrication back to the reservoir.  This would yield the limitation of claim 12.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1, B1, P1, and K1 as applied to claim 11 above, and further in view E2.

In Re Claim 13:
S1 teaches:
	The gas turbine engine of claim 11, further comprising a pump that is driven by the power gear box, where the pumping unit causes circulation of the first lubricant through the first lubrication system. [Per S1 Page 4, ¶56, the lubricant pumps may share a common housing and shaft.]

S1 does not:
	Label the pumps as a single pumping unit.

E2 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of S1 which discloses two pumps powered by a single housing and shaft,  to utilize a single pumping unit as it is known in the art that pumps for lubricant can be dual outlet, dual inlet, single pump for as taught by E2, for the purpose of applying a well-known in the art pumping system obvious to try and a known for meeting the system.  This would yield the limit of claim 13, explicitly presented.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1, B1, P1, and K1 as applied to claim 11 above, and further in view of S2.

In Re Claim 15:
S1 as modified in claim 11 teaches:
	The gas turbine engine of claim 14, wherein the first pump may be driven by the auxiliary gear box, an electric motor, or =one of the engine rotors, one of the shafts or any other rotor included in the engine. [Page 3, ¶41.]

S1 as modified is silent as to:
	Whether the power gearbox can run the first pump.

S2 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1, to place the heat exchanger, pumps and cooling for the power gearbox in the nose cone and further to drive said pump by the same gearbox and fan shaft, as taught by S2, for the purpose of improving engine space and efficiency.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1, B1, P1, and K1 as applied to claim 11 above, and further in view of US 2012/0085689 to Fauchet (F1) and US 2016/0032773 to James et al. (J1).

In Re Claim 19:
S1 as modified in claim 11 teaches:
	The system of claim 11, wherein the first and second lubrication systems circulate the respective lubricants at flow rates.  

S1 as modified in claim 11 is silent as to:
	The First volumetric flow rate is at least 10% greater than the second volumetric flow rate. 

J1 teaches:
	IT is well-known that various lubricant pumps can be set at various flow rates. Wherein one is higher than the one or more of the other pumps. [Page 3, ¶37-38, 41. And Page 1, ¶13-15.]

F1 teaches:
	One desirable flow variance in flow rates between two pumps, is attenuated  through for example filters or screens, rather than the dual running of the pumps. [Page 1, ¶8-10.]  Flow rates which are known in relation between primary pumps and second pumps, can be for example, 60-80 and 40-60, encompassing range differences of 50% more. [Page 1, ¶23-24.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1 to optimize the volumetric flow rates as disclosed by J1 with for example exemplary flow rates of 50% more in one system as taught by F1, for the purpose of optimizing relative flow rates to meet the needs of the relative lubrications systems. This would yield a relative flow rate of 50% more between first volumetric flow rate over the second. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of F1 and J1.

In Re Claim 20:
S1 teaches:
	A method, comprising:
	Supply a first lubricant(156) to a first lubrication system(84); and [Page 4, ¶51 discloses the first lubricant, Page 2, ¶36 discloses the first lubricant system.]
	Supplying a second lubricant(160) to a second lubrication system(86),
Wherein the first lubrication system circulates the first lubricant through a power gearbox(32) that drives at least a turbofan(28), [Page 2, ¶36 discloses the second lubrication system and that the first circuit feeds the power gearbox, Page 4, ¶52 discloses the second lubricant.]

	Wherein the first lubricant is excluded from the second lubrication system. [Page 2, ¶36 discloses the systems are fluidically separated.]

S1 as modified in claim 11 is silent as to:
	The first volumetric flow rate is at least 10% greater than the second volumetric flow rate. 

J1 teaches:
	IT is well-known that various lubricant pumps can be set at various flow rates. Wherein one is higher than the one or more of the other pumps. [Page 3, ¶37-38, 41. And Page 1, ¶13-15.]

F1 teaches:
	One desirable flow variance in flow rates between two pumps, is attenuated  through for example filters or screens, rather than the dual running of the pumps. [Page 1, ¶8-10.]  Flow rates which are known in relation between primary pumps and second pumps, can be for example, 60-80 and 40-60, encompassing range differences of 50% more. [Page 1, ¶23-24.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1 to optimize the volumetric flow rates as disclosed by J1 with for example exemplary flow rates of 50% more in one system as taught by F1, for the purpose of optimizing relative flow rates to meet the needs of the relative lubrications systems. This would yield a relative flow rate of 50% more between first volumetric flow rate over the second. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745